Name: Commission Regulation (EEC) No 1745/84 of 20 June 1984 on the supply of common wheat to Ethiopia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 6. 84 Official Journal of the European Communities No L 164/29 COMMISSION REGULATION (EEC) No 1745/84 of 20 June 1984 on the supply of common wheat to Ethiopia as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 f), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 7 June 1984 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organizations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9); whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in Annex I hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 164, 14. 6. 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . O OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 124, 11 . 5. 1984, p. 1 . Is) OJ No 106, 30. 10 . 1962, p. 2553/62. o OJ No L 263, 19. 9 . 1973, p. 1 . o OJ No L 192, 26. 7. 1980, p. 11 . O OJ No L 334, 21 . 11 . 1981 , p. 27. No L 164/30 Official Journal of the European Communities 22. 6 . 84 ANNEX I 1 . Programme : 1984 2. Recipient : Ethiopia 3. Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat 5 . Total quantity : 18 000 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting die procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 411 475) 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : maximum 14,5 %) 10. Packaging :  in bulk plus 380 000 empty new jute sacks, minimum weight 500 g, of a capacity of 50 kilo ­ grams, 200 needles and sufficient twine  marking on the bags, in letters at least 5 cm high : 'FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13. Port of landing : Assab 1 4. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for die submission of tenders : 12 noon on 3 July 1984 1 6. Shipment period : 20 July to 20 August 1 984 1 7. Security : 6 ECU per tonne Notes : 1 . The bagging costs (on the ship, in the port of Assab) are to be borne by the successful tenderer. 2. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Ethiopia, c/o 'Diplomatic Bag,' Berlaymont 1 /123, 200 rue de la Loi, B-1049 Brussels. No L 164/3122. 6 . 84 Official Journal of the European Communities BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 3 373 Getreide AG vorm. P. Kruse  Chr. Sieck Friedrich-Voss-StraÃ e 1 1 2370 Rendsburg Friedrichstadt Zum Hafen 15 Nr. 290 505 771 Belaho Betriebs- und Lagerhausgesellschaft Kieler StraÃ e 36 2214 Hohenlockstedt Hohenlockstedt Nr. 021 801 4 940 Rudolf Rusch GmbH &amp; Co. KG HafenstraÃ e 25 2210 Itzehoe Itzehoe LeuenkampstraÃ e Nr. 266 801 3 434 LÃ ¼becker Hafengesellschaft mbH An der Untertrave 16 2400 LÃ ¼beck 1 LÃ ¼beck Posener StraÃ e 260 Nr. 189 801 747 Ernst Rautenberg Am Hafen 2410 MÃ ¶lln MÃ ¶lln HafenstraÃ e Nr. 250 701 3 475 Rhenus-WTAG AG KanalstraÃ e 30-34 3200 Hildesheim Hildesheim HafenstraÃ e 32 Nr. 258 103 776 Union Schiffahrts- und Lagerhausgesellschaft mbH KÃ ¶nigstraÃ e 3 3000 Hannover 1 Oerbke bei Fallingbostel Nr. 339 902 484 Lagerhaus Westerweyhe Kurt Masuhr (GmbH &amp; Co.) IndustriestraÃ e 3 31.10 Uelzen 2 Uelzen 2 Nr. 174 201